                                                  HONORABLE JOHN W. SEDWICK
1

2
     Roberta Steele, Regional Attorney
3    Equal Employment Opportunity Commission
     San Francisco District Office
4    450 Golden Gate Avenue, P.O. Box 36025
     San Francisco, CA 94102-3661
5

6    John Stanley, Supervisory Trial Attorney
     May Che, Senior Trial Attorney
7    Equal Emplo yment Opportunit y Commission
     Seattle Field Office
8    909 First Avenue, Suite 400
     Seattle, WA 98104
9
     Tel: 206.220.6919
10   may.che@eeoc.gov
     Attorneys for Plaintiff EEOC
11

12
                                    UNITED STATES DISTRICT COURT
13                                       DISTRICT OF ALASKA
14

15    EQUAL EMPLOYMENT OPPORTUNITY                  CIVIL NO. 4:18-cv-00034-JWS
      COMMISSION,
16
                          Plaintiff, and
17                                                  [PROPOSED] CONSENT DECREE
      HANNA HURST,
18

19                        Plaintiff-Intervenor,

20    v.
21    SUMITOMO METAL MINING POGO,
      LLC.,
22

23                        Defendant.

24

25




                                                                                         EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                   OPPORTUNITYCOMMISSION
                                                                                       909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                           Seattle, Washington 98104-1061
      Page 1 of 19                                                                      Telephone: (206) 220-6883
                                                                                         Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 1 of 19                  TDD: (206) 220-6882
                                           I. INTRODUCTION
1

2            1.     This action originated when Hanna Hurst filed a charge of discrimination with the

3    Equal Employment Opportunity Commission on July 18, 2014, alleging violations of Title VII

4    by Defendant Sumitomo Metal Mining Pogo, LLC, now known as Northern Star (Pogo) LLC,
5
     following the acquisition of Sumitomo Metal Mining Pogo, LLC by Northern Star (Alaska) LLC
6
     on September 28, 2018. The Defendant and Northern Star (Alaska) LLC are wholly owned
7
     subsidiaries of Northern Star Resources Limited, a public company incorporated in Australia.
8
             2.     On May 24, 2018, the EEOC issued a Letter of Determination with a finding of
9

10   reasonable cause to believe that Defendant violated Title VII by discriminating against Ms. Hurst

11   on the basis of sex, subjecting her to unlawful retaliation, and causing her constructive discharge.
12   Thereafter, EEOC attempted to conciliate the charge and conciliation was unsuccessful.
13
             3.     The Commission filed its Complaint in this lawsuit (“the Civil Action”) on
14
     September 26, 2018 (“the EEOC’s Complaint”), in the United States District Court for the
15
     District of Alaska, alleging that Defendant violated Title VII by discriminating against Ms.
16

17
     Hurst when it denied her equal training and promotion opportunities on the basis of sex, female,

18   and unlawfully retaliated against her by imposing a higher standard for advancement as

19   compared to her male colleagues, and denying her training opportunities, causing her
20
     constructive discharge on or about October 24, 2014.
21
             4.     On 2019, Ms. Hurst was granted leave to intervene as a plaintiff and filed her own
22
     Complaint in Intervention, alleging violations of Title VII, as well as state anti-discrimination
23
     laws.
24

25           5.     EEOC and Defendant (“the Parties”) want to conclude fully and finally all claims

     arising out of the EEOC’s Complaint, Ms. Hurst’s charge of discrimination filed with EEOC,

                                                                                                EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                          OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                  Seattle, Washington 98104-1061
      Page 2 of 19                                                                             Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 2 of 19                        TDD: (206) 220-6882
     and the EEOC’s administrative determination. The Parties enter into this Consent Decree to
1

2    further the objectives of equal employment opportunity as set forth under Title VII.

3
      II. NON-ADMISSION OF LIABILITY AND NON-DETERMINATION BY THE COURT
4
            6.      This Consent Decree is not an adjudication or finding on the merits of this case
5

6
     and shall not be construed as an admission of a violation of Title VII by Northern Star (Pogo)

7    LLC, which has denied the allegations of the EEOC’s Complaint.

8
                                   III. JURISDICTION AND VENUE
9
             7.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
10

11   1343 and 1345. This action is authorized and instituted pursuant to sections 706(f)(1) and (3) of

12   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. section 2000e et seq. ("Title
13   VII") and section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
14
            8.      The employment practices alleged to be unlawful were committed within the
15
     jurisdiction of the United States District Court for the District of Alaska.
16

17                                     IV. SETTLEMENT SCOPE
18
            9.      This Consent Decree is the final resolution of all allegations of unlawful
19
     employment practices contained in Ms. Hurst’s discrimination charge, in the EEOC's
20
     administrative determination, and in the EEOC’s Complaint filed herein, including all claims by
21
     the Parties for attorneys’ fees and costs.
22

23          10.     The Defendant will not condition the receipt of monetary relief on Ms. Hurst’s

24   agreement to: (a) maintain as confidential the facts and/or allegations underlying her charge and
25   the Complaint and the terms of this Decree; (b) waive her statutory right to file a charge with any



                                                                                               EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                         OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                 Seattle, Washington 98104-1061
      Page 3 of 19                                                                            Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 3 of 19                       TDD: (206) 220-6882
     governmental agency; (c) refrain from reapplying for a job with Defendant; or (d) a non-
1

2    disparagement and/or confidentiality agreement.

3
                                        V. MONETARY RELIEF
4
            11.     The Defendant shall pay Ms. Hurst a total sum of six hundred ninety thousand
5

6
     dollars ($690,000) (“Settlement Payment”) within thirty (30) business days of the entry date of

7    this Consent Decree as set forth below. This payment shall include specific amounts allocated by

8    the Parties for wage and non-wage damages. Ms. Hurst shall provide Defendant with current
9
     versions of W-4 and W-9 Forms within five (5) days of the entry of this Decree. The Parties
10
     agree that the allocation detailed below reflects their intent regarding the Settlement Payment to
11
     Ms. Hurst. The Settlement Payment sum shall be allocated as follows:
12
            a)    Two hundred twenty-two thousand three hundred dollars ($222,300), less applicable
13
                  employee income tax withholding and wage related deductions as required by law,
14                shall be paid to Hanna Hurst, as and for Ms. Hurst’s wage damages, for which an
                  IRS Form W-2 shall be issued to Ms. Hurst. The applicable income tax withholding
15                and wage related deductions shall be made consistent with IRS Publication 15,
                  which provides that the pay period upon which withholding shall be based from a
16                payment of this type shall be calculated from January 1 of the same year through the
                  date of payment.
17

18          b)    Two hundred forty thousand dollars ($240,000) shall be paid to Hanna Hurst, as and
                  for Ms. Hurst’s non-wage damages, from which no deductions or withholdings shall
19                be made and for which an IRS Form 1099 will be issued to Ms. Hurst, as required by
                  applicable U.S. Treasury Regulations.
20
            c)    Two hundred twenty-seven thousand seven hundred dollars ($227,700) shall be paid
21
                  to Ms. Hurst’s attorneys, Equal Rights Advocates, as and for its attorneys’ fees and
22
                  out-of-pocket expenses arising from its representation of Ms. Hurst in this matter, for
                  which an IRS Form 1099 will be issued to Equal Rights Advocates and Ms. Hurst, as
23                required by applicable U.S. Treasury Regulations.

24

25




                                                                                               EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                         OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                 Seattle, Washington 98104-1061
      Page 4 of 19                                                                            Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 4 of 19                       TDD: (206) 220-6882
            12.      These payments shall be made via electronic funds transfer to the bank accounts
1

2    provided by Ms. Hurst. Ms. Hurst shall provide Defendant with account routing information for

3    the transfer of electronic funds within five (5) days of the entry of this Decree

4           13.      The accompanying IRS Forms shall be mailed to:
5
                  a) Hanna Hurst at the address to be provided on Ms. Hurst’s W-4 and W-9 forms
6                    pursuant to paragraph 11 above; and

7                 b) Equal Rights Advocates
                     1170 Market Street, Suite 700
8                    San Francisco, CA 94102
9           14.      Defendant shall simultaneously transmit copies of evidence of the transfers made
10
     to Ms. Hurst, together with an accounting of employee deductions and employer contributions
11
     made, to: EEOC-SEFO_COMPLIANCE@EEOC.GOV.
12

13
                                  VI. INJUNCTIVE AND OTHER RELIEF
14
     A.     General Provisions
15
            15.      The Defendant and its officers, employees, including managers, supervisors and
16
     human resources staff, agents, successors, and assigns are enjoined from engaging in practices
17

18   that constitute discrimination based on an employee’s sex or that constitute retaliation for an

19   individual engaging in protected Equal Employment Opportunity (“EEO”) activity. In

20   recognition of its obligations under Title VII, the Defendant shall institute the policies and
21
     practices set forth below.
22
            16.      During the duration of this Consent Decree, Defendant will provide prior written
23
     notice to any potential purchaser of the Defendant’s businesses, or a purchaser of all or a portion
24
     of the Defendant’s assets, and to any other potential successor, of the EEOC’s lawsuit, the
25




                                                                                                 EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                           OPPORTUNITYCOMMISSION
                                                                                               909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                   Seattle, Washington 98104-1061
      Page 5 of 19                                                                              Telephone: (206) 220-6883
                                                                                                 Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 5 of 19                         TDD: (206) 220-6882
     allegations raised in the EEOC’s Complaint, and the existence and contents of this Consent
1

2    Decree.

3    B.     Appointment of an Employment Practices Expert

4           17.     Within forty-five (45) days of entry date of this Consent Decree, the Defendant
5
     shall retain an independent expert with a Ph.D. or Masters degree or equivalent training and
6
     experience, and who is an expert in the field of Industrial-Organizational Psychology
7
     (“Employment Practices Expert” or “Expert”), that shall be nominated by Defendant’s Executive
8
     Manager – Capability & Culture (“Defendant’s Executive Manager-CC”), to assist Defendant’s
9

10   Executive Manager-CC in reviewing, developing, and recommending policies and practices

11   consistent with the requirements of this Consent Decree, and specifically with regard to equal
12   employment opportunities in hiring, assignments, performance evaluations, training, and
13
     promotions. Upon selection of a nominee and prior to performance of Expert duties, Defendant
14
     shall submit materials related to a nominated Expert’s qualifications and expertise, particularly
15
     as they relate to and are consistent with advancing the purpose and requirements of this Consent
16

17
     Decree, to the EEOC for review and comment. Within fifteen (15) days of receipt, the EEOC

18   will advise the Defendant of any comments. The Defendant shall review the comments and act

19   in good faith in response to those comments. The Defendant shall bear all costs of retaining the
20
     Employment Practices Expert for the duration of the Expert’s duties as the Consent Decree
21
     provides. For the pendency of this Consent Decree, EEOC shall, in its discretion, have an
22
     opportunity to meet with the Employment Practices Expert in the presence of the Defendant’s
23
     Executive Manager – CC (or her nominee), to discuss the Expert’s reports and recommendations.
24

25   The Defendant shall review the outcome of such discussions with EEOC and act in good faith in

     response to those discussions.

                                                                                               EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                         OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                 Seattle, Washington 98104-1061
      Page 6 of 19                                                                            Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
               Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 6 of 19                      TDD: (206) 220-6882
            18.      Within one hundred twenty days (120) days of retaining the Employment
1

2    Practices Expert, the Defendant shall, in conjunction with the Expert, with respect to employees

3    in grade levels 1-5 or their equivalents, evaluate and develop:

4                 a) Processes and procedures to govern assignments, training, promotion, hiring
5
                     (external and internal), hiring classification and lateral transfer process that are
6
                     designed to be consistent with a policy of promoting equal opportunity for all
7
                     employees and a prohibition on unlawful discrimination or unlawful disparate
8
                     treatment in any of the Defendant’s processes or procedures;
9

10                b) Processes and procedures relating to management accountability, internal

11                   oversight, and monitoring of individual managerial or supervisorial decisions
12                   regarding assignments, training, promotion, hiring (external and internal), hiring
13
                     classification and lateral transfer process;
14
                  c) Processes and procedures relating to accountability, internal oversight, and
15
                     monitoring of individual trainer decisions regarding training opportunities,
16

17
                     training content, and training completion sign-off; and

18                d) Processes and procedures relating to the employee development process,

19                   including criteria and opportunities for promotion, and participation in training
20
                     and assignments, that are designed to be consistent with a policy of promoting
21
                     equal opportunity for all employees and a prohibition on unlawful discrimination
22
                     or unlawful disparate treatment in any of the Defendant’s processes or procedures.
23
            19.      Subject to signing an appropriate confidentiality agreement, and upon reasonable
24

25   advance notice, the Employment Practices Expert will have access to all records, documents,

     data, and other sources of information, including interviews of the Defendant’s personnel, which

                                                                                                   EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                             OPPORTUNITYCOMMISSION
                                                                                                 909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                     Seattle, Washington 98104-1061
      Page 7 of 19                                                                                Telephone: (206) 220-6883
                                                                                                   Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 7 of 19                           TDD: (206) 220-6882
     the Expert and the Defendant’s Executive Manager-CC agrees are necessary or appropriate to
1

2    fulfill the responsibilities described in paragraphs 17-18 above.

3           20.     Within one hundred eighty days (180) days of the Expert’s retention, and

4    thereafter within two hundred ten days (210) days of each anniversary of the entry date of this
5
     Consent Decree (including once following the conclusion of the Decree term), the Employment
6
     Practices Expert will submit to EEOC and the Defendant a written report (“Report”)
7
     summarizing the evaluations, recommendations, and new processes or process enhancements
8
     that the Expert proposes pursuant to this Decree, including copies of any policies and/or
9

10   procedures proposed by the Expert. The Employment Practices Expert also will review the

11   Defendant’s implementation of the programs, policies, and initiatives established by or impacted
12   by this Decree and will include in the Report an assessment of the results of this review.
13
            21.     Whenever the Employment Practices Expert provides a Report, within thirty (30)
14
     days of receipt, the EEOC will identify and advise Defendant and the Expert in writing of any
15
     deficiencies in any of the Employment Practices Expert’s evaluations or recommendations, or
16

17
     any areas of conflict with the provisions of this Consent Decree, especially regarding

18   inconsistencies with the provisions described in paragraphs 17-18 above.

19          22.     In the event that EEOC identifies deficiencies, conflicts, or inconsistencies as
20
     described in paragraph 21 above, EEOC shall, in its discretion, have an opportunity to meet with
21
     the Defendant and the Employment Practices Expert to discuss EEOC’s concerns. The
22
     Defendant shall review the EEOC’s concerns and act in good faith in response to those concerns.
23
     The Employment Practices Expert may make remedial changes and provide a Supplemental
24

25   Report within 21 days of such meeting, if the EEOC confirms in writing that it has continuing




                                                                                               EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                         OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                 Seattle, Washington 98104-1061
      Page 8 of 19                                                                            Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 8 of 19                       TDD: (206) 220-6882
     concerns within 7 days after such meeting, or in the event of no meeting, within 21 days of the
1

2    EEOC’s written notice of deficiency as described in paragraph 21 above.

3           23.     If Defendant does not agree with the Employment Practices Expert’s

4    recommendations, Defendant shall propose alternative methods for addressing the concerns
5
     identified by the Employment Practices Expert and shall cooperate with the Employment
6
     Practices Expert in developing policies, practices or procedures to address those concerns
7
     consistent with Defendant’s business needs and objectives. Whenever Defendant does not agree
8
     with the Expert’s recommendations, within thirty (30) days after the Expert submitted a Report
9

10   as described in paragraph 20, Defendant shall notify the EEOC of its position and basis for

11   disagreement with the Expert’s recommendation(s); and within sixty (60) days, after consultation
12   with Defendant, the Expert will provide a Supplemental Report, if appropriate. EEOC will have
13
     an opportunity to review, comment, and consult on any Supplemental Report, consistent with the
14
     provisions of paragraphs 21-22 above. The Defendant shall review the EEOC’s comments and
15
     act in good faith in response to those comments.
16

17
            24.     If it becomes necessary to replace the Employment Practices Expert during the

18   term of this Decree for any reason, the Defendant will nominate and retain a replacement

19   consistent with process described in paragraph 17.
20
     C.     Anti-Discrimination Policies and Procedures
21
            25.     Within two hundred ten (210) days from the date of entry of this Decree and for
22
     its duration, Defendant, in consultation with the Employment Practices Expert, shall develop and
23
     implement anti-discrimination policies and procedures that prohibit discrimination and
24

25   retaliation, explain to employees their rights and responsibilities under EEO laws, and are subject

     to periodic updating to reflect changes in anti-discrimination laws. The policies will state that

                                                                                                EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                          OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                  Seattle, Washington 98104-1061
      Page 9 of 19                                                                             Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
              Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 9 of 19                        TDD: (206) 220-6882
     they are promulgated at the direction of and with the endorsement by the Board of Directors and
1

2    the Chief Executive Officer of Northern Star Resources Ltd. These policies and procedures, to

3    the extent they are not already included as part of any Expert Report, shall be provided to the

4    EEOC for review and comment no later than forty-five (45) days prior to implementation.
5
     Within thirty (30) days of receipt, the EEOC will advise Defendant of any comments. EEOC
6
     agrees to review the proposed policies and procedures in good faith. The Defendant shall review
7
     the EEOC’s comments and act in good faith in response to those comments.
8
            26.     Defendant’s anti-discrimination policies will contain specific provisions that
9

10   prohibit practices which have the purpose or effect of unlawfully discriminating against any

11   employee on the basis of gender, including but not limited to disparate treatment in assignments,
12   training, promotions, discipline, or qualification standards.
13
            27.     Defendant’s anti-discrimination policies will include provisions which prohibit
14
     retaliation against an individual for engaging in protected EEO activity.
15
            28.     Complaint Procedures. Defendant’s anti-discrimination and anti-retaliation
16

17
     policies will include a complaint procedure for employees to ensure convenient access to points

18   of contact for reporting and require a timely response by the company. The procedures shall: (a)

19   identify multiple points of contact through which employees can lodge complaints, including
20
     phone numbers, addresses, and email addresses for those points of contact; (b) allow complaints
21
     to be submitted anonymously or verbally in the primary language of the employee, without need
22
     of submission of a written statement; (c) provide a method for documenting verbal complaints by
23
     management; (d) explain that Defendant will conduct a thorough investigation after a complaint
24

25   is made or received; (e) indicate that investigations will commence within five (5) days after a

     complaint is received and be completed within thirty (30) days unless impracticable to do so; (f)

                                                                                               EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                         OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                 Seattle, Washington 98104-1061
      Page 10 of 19                                                                           Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 10 of 19                       TDD: (206) 220-6882
     state that the confidentiality of complainants, victims and witnesses will be maintained to the
1

2    extent feasible and as permitted by law; (g) state that Defendant will take appropriate corrective

3    action upon determining that discrimination or retaliation has occurred; (h) state that

4    complainants and witnesses will not be retaliated against or suffer any negative employment
5
     consequences for complaining or cooperating in an investigation; and (i) indicate that Defendant
6
     will communicate to the complainant, within five (5) days of the conclusion of the investigation,
7
     unless impracticable to do so, the results of the investigation including a general description of
8
     the remedial actions taken or proposed, if any. The procedures shall also include a statement
9

10   from a high-ranking company official encouraging employees to come forward with complaints

11   of discrimination and retaliation they experience or observe.
12          29.     Investigation Procedures. Defendant, in consultation with the Employment
13
     Practices Expert, shall develop and implement an investigation procedure to ensure fair and
14
     competent investigations of complaints of discrimination and retaliation. The procedures shall,
15
     at a minimum, include requirements that: 1) Defendant begin the investigation of a complaint no
16

17
     later than five (5) days after the receipt of a complaint and complete it within thirty (30) days

18   unless impracticable to do so; 2) all investigations shall be undertaken by a neutral person who

19   has expertise and/or has received training on conducting investigations of discrimination; 3) all
20
     interviews of the alleged victim and witnesses will take place in private and individually (unless
21
     a representative is permitted by law), without the alleged discriminatory actor(s) present; 4) the
22
     identity of the alleged victim, witnesses, and facts of the discrimination will be kept confidential
23
     to the extent possible and to the extent permitted by law; 5) the Defendant will encourage
24

25   witnesses not to disclose the identity of the complainant or the facts of the alleged discrimination

     to the extent permitted by law; 6) the alleged discriminatory actor(s) will be instructed that he or

                                                                                                 EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                           OPPORTUNITYCOMMISSION
                                                                                               909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                   Seattle, Washington 98104-1061
      Page 11 of 19                                                                             Telephone: (206) 220-6883
                                                                                                 Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 11 of 19                         TDD: (206) 220-6882
     she has to refrain from any action that might dissuade a potential witness from cooperating with
1

2    any investigation; 7) the complainant will not be retaliated against or suffer any negative

3    employment consequences because he or she reported alleged discrimination; 8) the complainant

4    and witnesses will not suffer retaliatory actions by Defendant; 9) Defendant shall memorialize
5
     findings and corrective action in a written report that summarizes the company’s findings; and
6
     10) the complaining party will have the option to receive a summary of the investigative steps
7
     taken by Defendant and the outcome of the investigation.
8
            30.      Policies Designed to Promote Accountability. Defendant’s anti-discrimination
9

10   and anti-retaliation policies shall include provisions which specifically advise all of the

11   Defendant’s managers and supervisors, trainers, and human resources personnel providing
12   advice and guidance to Defendant of their duty to ensure compliance with its EEO anti-
13
     discrimination policies, including the prohibition against retaliation, and shall provide that:
14
                  a) Defendant shall impose discipline, up to and including termination of
15
                     employment, upon any supervisor, manager, trainer, hiring official, or human
16

17
                     resources personnel, who it determines discriminates against any applicant and/or

18                   employee on the basis of sex and/or gender or retaliates against any applicant

19                   and/or employee for complaining about discrimination.
20
                  b) Defendant shall specifically advise all managers and supervisors of their duty to
21
                     actively monitor their work areas to ensure employees’ compliance with the
22
                     company’s anti-discrimination policies, and to report any incidents and/or
23
                     complaints of discrimination, harassment and/or retaliation which they observe, or
24

25                   of which they become aware, to the designated employees or the human resources




                                                                                                 EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                           OPPORTUNITYCOMMISSION
                                                                                               909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                   Seattle, Washington 98104-1061
      Page 12 of 19                                                                             Telephone: (206) 220-6883
                                                                                                 Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 12 of 19                         TDD: (206) 220-6882
                     personnel charged with handling such complaints. Any such reports shall be
1

2                    investigated pursuant to the procedures described in paragraph 29 above.

3                 c) In conducting performance reviews, Defendant shall include EEO enforcement

4                    and compliance as standards for managers, supervisors, trainers,
5
                     hiring/interviewing officials, and human resources personnel.
6
            31.      Not later than two hundred ten (210) days after entry of this Consent Decree,
7
     Defendant shall place on the Defendant’s noticeboards at site and in its Fairbanks office, a
8
     written copy of its anti-discrimination policies, and email copies to all of the Defendant’s
9

10   employees, both management and non-management, in addition to dissemination achieved

11   through the Defendant’s site entrance requirements and worker induction processes. These
12   policies will also be distributed to every employee hired or re-hired during the duration of this
13
     Decree in addition to the induction process conducted for all new workers employed by the
14
     Defendant.
15
            32.      Policy Modifications. If Defendant modifies any of the policies listed in
16

17
     paragraphs 25-31 above during the duration of the Decree, Defendant shall submit to the EEOC

18   for its review and consideration the proposed modifications no later than forty-five (45) days

19   before adoption. Within thirty (30) days of receipt, the EEOC will advise Defendant of any
20
     comments. EEOC agrees to review the proposed modifications in good faith. The Defendant
21
     agrees to review the EEOC’s comments and act in good faith in response to those comments.
22
     D.     Equal Employment Opportunity Trainings
23
            33.      Not later than two hundred seventy (270) days after entry of this Consent Decree
24

25   and thereafter annually, Defendant shall provide an in person, interactive EEO training seminar

     to all Pogo Mine Alaska officers, managers, supervisors, and trainers, and all human resource

                                                                                                EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                          OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                  Seattle, Washington 98104-1061
      Page 13 of 19                                                                            Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 13 of 19                        TDD: (206) 220-6882
     professionals who provide advice and assistance to them. The first annual anti-discrimination
1

2    training under this Consent Decree shall be, at a minimum, four (4) hours in duration, and each

3    annual anti-discrimination training thereafter shall be of a duration approved by the Employment

4    Practices Expert. All annual anti-discrimination trainings shall include, at a minimum, an
5
     overview of Title VII with special emphasis on Defendant’s policies of promoting equal
6
     opportunity in hiring, training, assignments, promotions, and qualification standards, and its
7
     prohibition against retaliation, and provide managers and supervisors with instruction on the
8
     proper utilization of tools and guidelines designed to ensure that all employees are classified in
9

10   the appropriate grade level.

11          34.     Not later than two hundred seventy (270) days after entry of this Consent Decree
12   and thereafter annually, Defendant shall provide an in person, interactive EEO training seminar
13
     to all its employees at its Pogo Mine Alaska facilities. The first annual anti-discrimination
14
     training for employees shall be, at a minimum, three (3) hours in duration, and each annual anti-
15
     discrimination training thereafter shall be of a duration approved by the Employment Practices
16

17
     Expert. All annual anti-discrimination trainings shall include, at a minimum, an overview of

18   Title VII with special emphasis on Defendant’s policy to promote equal employment

19   opportunities for all employees and applicants; Defendant’s complaint process and contact
20
     information for reporting discrimination; bystander intervention techniques when employees
21
     witness discrimination occurring; and that retaliation against an employee who opposes or
22
     complains of discrimination is prohibited.
23
            35.     The trainings described in paragraphs 33-34 shall be developed in consultation
24

25   with the Defendant’s Executive Manager-CC, and the Employment Practices Expert, and shall be

     conducted by an individual with established training and experience in conducting anti-

                                                                                                EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                          OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                  Seattle, Washington 98104-1061
      Page 14 of 19                                                                            Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 14 of 19                        TDD: (206) 220-6882
     discrimination and anti-retaliation training with an emphasis on Title VII in the context of male-
1

2    dominated industries, which individual may include the Employment Practices Expert or other

3    person nominated by the Defendant’s Executive Manager-CC. All training materials must be

4    submitted to the EEOC for review and comment no later than forty-five (45) days prior to
5
     holding the first training sessions. Within thirty (30) days of receipt, the EEOC will advise the
6
     Expert and Defendant of any comments. EEOC agrees to review the proposed training materials
7
     in good faith.   The Defendant shall review the EEOC’s comments and act in good faith in
8
     response to those comments. The costs of training shall be borne by Defendant.
9

10          36.       If Pogo modifies the EEO trainings identified in paragraphs 33-34 above during

11   the duration of the Decree, Defendant shall submit to the EEOC for its review and comment the
12   proposed modifications no later than forty-five (45) days before adoption. Within thirty (30)
13
     days of receipt, the EEOC will advise the Expert and Defendant of any comments. EEOC agrees
14
     to review the proposed modifications in good faith. The Defendant shall review the EEOC’s
15
     comments and act in good faith in response to those comments.
16

17
            37.       For the duration of this Consent Decree, Defendant shall notify the EEOC of the

18   completion of the training seminars and shall specify the names and job titles of the individuals

19   who participated in and completed the training. This information shall be provided as part of the
20
     annual report Defendant submits to the EEOC.
21
     E.     Non-Disclosure of Information
22
            38.       Defendant will ensure no charge or allegation of discrimination against Defendant
23
     and this lawsuit is included in Ms. Hurst’s personnel file and shall take affirmative steps to
24

25   ensure that any such information is purged from her file. Defendant shall not disclose any

     information or make reference to any charge of discrimination, this lawsuit or internal

                                                                                                EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                          OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                  Seattle, Washington 98104-1061
      Page 15 of 19                                                                            Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 15 of 19                        TDD: (206) 220-6882
     complaints of harassment, discrimination or retaliation in responding to requests for information
1

2    from potential employers about Ms. Hurst. Defendant shall purge from Ms. Hurst’s personnel

3    file any record or reference to the Step 3 discipline she received in October 2014. When fielding

4    inquiries about Ms. Hurst, Defendant shall provide a neutral job reference consisting of
5
     employment dates, positions held, and that Ms. Hurst voluntarily resigned, and is eligible for
6
     rehire.
7
     F.        Reporting
8
               39.      Defendant shall report to the EEOC for a period of three (3) years. The reports
9

10   shall be in writing and submitted on an annual basis during the three-year reporting period to

11   EEOC-SEFO_COMPLIANCE@EEOC.GOV. The reporting period will run from the date of the
12   entry of this Consent Decree.
13
               40.      These annual reports shall contain the following information and attachments:
14
                     a. Certification that Defendant has:
15

16                      1.      Continued to maintain its written EEO policies and procedures and
                                distributed copies of its EEO policy as described in Paragraphs 25-31;
17

18
                        2.      Complied with the training provisions enumerated in this Consent Decree,
                                as provided in Paragraphs 33-37 and provide a list of all attendees, with
19                              job titles, for each training completed; and

20                      3.      Continued to mandate accountability by managers, supervisors, store
                                managers, hiring/interviewing officials, and human resources personnel as
21                              required by Paragraph 30; and
22
                        4.      Complied with all other provisions of this Consent Decree.
23
                     b. Copies of the following documents shall be included with each annual report
24                      submitted to the Seattle Field Office of the EEOC:

25
                             1. A copy of the EEO policy and procedures maintained in accordance with
                                the provisions of this Consent Decree; a copy of its current EEO policy

                                                                                                    EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                              OPPORTUNITYCOMMISSION
                                                                                                  909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                      Seattle, Washington 98104-1061
      Page 16 of 19                                                                                Telephone: (206) 220-6883
                                                                                                    Facsimile: (206) 220-6911
               Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 16 of 19                          TDD: (206) 220-6882
                            and a list of any changes, modifications or revisions to its EEO policies
1
                            and procedures, if any, which concern or affect the subject of
2                           discrimination or retaliation;

3                   2.       A summary of internal formal or informal sex or gender discrimination or
                             retaliation complaints, if any, filed by employees, identified by name, the
4                            actions taken by the company and the resolution of each such complaint;
5                   3.       The home address, home and cell phone numbers and email address for
                             any complainant(s) to the extent such information is within Defendant’s
6
                             possession.
7
            41.     If applicable, Defendant shall submit a statement with its report to the EEOC
8
     specifying the areas of noncompliance, the reason for the noncompliance, and the steps that shall
9
     be taken to bring Defendant into compliance.
10

11   G.     Posting

12
            42.     Defendant shall post a Notice to All Employees within fourteen (14) days of entry
13
     of this Consent Decree. This Notice is attached as Exhibit 1 to this Consent Decree. The Notice
14
     shall be conspicuously posted on a bulletin board at all Pogo Mine, Alaska facilities for the
15
     duration of the Consent Decree.
16

                                           VII. ENFORCEMENT
17

            43.     If the EEOC determines that Defendant has not complied with the terms of this
18

     Consent Decree, the EEOC shall provide written notification of the alleged breach to Defendant
19

     within thirty (30) days of notice of the alleged breach.
20

            44.       The Parties will work diligently and in good faith to resolve all disputes that may
21

     arise during the term of this Consent Decree concerning the rights, obligations and duties of the
22

     Parties to this Consent Decree. The EEOC shall not petition the Court for enforcement of this
23

     Consent Decree for at least thirty (30) days after providing written notification of the alleged
24

     breach. The 30-day period following the written notice shall be used by the EEOC and
25

     Defendant for good faith efforts to resolve the dispute.


                                                                                                EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                          OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                  Seattle, Washington 98104-1061
      Page 17 of 19                                                                            Telephone: (206) 220-6883
                                                                                                Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 17 of 19                        TDD: (206) 220-6882
1                                 VIII. RETENTION OF JURISDICTION

2           45.    The United States District Court for the District of Alaska shall retain jurisdiction

3    over this matter for the duration of this Consent Decree for enforcement purposes.

4
                                  IX. DURATION AND TERMINATION
5
            46.    This Consent Decree shall be in effect for three (3) years from the date of entry of
6
     the Decree. If the EEOC petitions the Court for breach of this Consent Decree, and the Court
7
     finds Defendant to be in violation of the terms of the Consent Decree, the Court may extend the
8
     duration of this Consent Decree.
9

10   RESPECTFULLY SUBMITTED this 28th day of May 2019.
11

12   ROBERTA L. STEELE                                    JAMES L. LEE
     Regional Attorney                                    Deputy General Counsel
13
     JOHN F. STANLEY                                      GWENDOLYN Y. REAMS
14
     Supervisory Trial Attorney                           Associate General Counsel
15
     MAY R. CHE
     Senior Trial Attorney
16

17
     BY: /s/ Roberta L. Steele
18   EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION
19   San Francisco District Office                        Office of the General Counsel
     450 Golden Gate Avenue, P.O. Box 36025               131 M Street, N.E.
20
     San Francisco, CA 94102-3661                         Washington, D.C. 20507
21
     Telephone (415) 522-3011
     roberta.steele@eeoc.gov
22
     Attorneys for Plaintiff
23   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
24
     By: /s/ Karin D. Jones
25
     STOEL RIVES LLP
     600 University Street, Suite 3600


                                                                                               EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                                         OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                                                 Seattle, Washington 98104-1061
      Page 18 of 19                                                                           Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 18 of 19                       TDD: (206) 220-6882
     Seattle, WA 98101
1
     Telephone: 206.624.0900
2    Facsimile: 206.386.7500

3    Attorneys for Defendant
     NORTHERN STAR (POGO) LLC
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                             EQUAL EMPLOYMENT
      [PROPOSED] CONSENT DECREE                                       OPPORTUNITYCOMMISSION
                                                                           909 First Avenue, Suite 400
      4:18-cv-00034-JWS                                               Seattle, Washington 98104-1061
      Page 19 of 19                                                         Telephone: (206) 220-6883
                                                                             Facsimile: (206) 220-6911
             Case 4:18-cv-00034-JWS Document 34 Filed 05/28/19 Page 19 of 19     TDD: (206) 220-6882
